[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                                     No. 04-13828          ELEVENTH CIRCUIT
                              ________________________         MAY 9, 2005
                                                            THOMAS K. KAHN
                          D. C. Docket No. 04-80132 CV-WPD       CLERK

COMMODITY FUTURES TRADING COMMISSION,

                                                           Plaintiff-Appellee,

versus

CHARLES I. FREMER,
JAYSON S. KLINE, et al.,

                                                           Defendants-Appellants.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                        (May 9, 2005)

Before ANDERSON, HULL and GIBSON*, Circuit Judges.

PER CURIAM:

       We decline to address the applicability of Regulation § 32.9, because that

___________________

       * Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
issue was not raised in the district court. Appellants may request that the district

court address the issue on remand.

      With respect to the merits, we have carefully considered the several

arguments of appellants, both in brief and at oral argument. However, we readily

conclude that the district court did not abuse its discretion in granting the

preliminary injunction. Accordingly, the judgment of the district court is

      AFFIRMED.




                                           2